WEBB, Judge.
We note at the outset that the appellants did not comply with the rules in that the record does not contain all the pleadings filed in the Superior Court of Mecklenburg County. Rule 9(b)(1), Court of Appeals Rules. We have, nevertheless, decided to overlook this violation and decide the matter on its merits.
We believe that Judge Graham was in error in allowing the motion of the plaintiffs. The order of Judge Thornburg provided that the defendants were granted 30 days after the filing of an amendment to the complaint to file responsive pleadings. We do not believe that the word “responsive” should be given such a limited definition as to require that the defendants could only answer pleadings filed by the plaintiffs. We interpret the order allowing the defendants to file responsive pleadings to give them the right to respond in any proper way they deem appropriate to the amended complaint. This would include further answers or counterclaims.
For this reason, we order that the case be reversed.
Reversed.
Judge HEDRICK concurs.
Judge BRITT dissents.